Citation Nr: 0814812	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-27 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to VA benefits as a child 
of the veteran.  


REPRESENTATION

The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had recognized service during World War II, 
including time spent as a recognized guerrilla.  He is now 
deceased.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that the appellant is not entitled to survivor benefits on 
the basis of being a "child" for VA purposes.



FINDINGS OF FACT

1.  The veteran's daughter was born in October 1943 and 
attained the age of 18 in October 1961.  

2.  The evidence does not establish that the veteran's 
daughter was permanently incapable of self-support by reason 
of physical and mental defects at or before she attained the 
age of 18.  




CONCLUSION OF LAW

The requirements for the appellant's entitlement to VA 
benefits as a child of the veteran have not been met.  
38 U.S.C.A. §§ 101(4), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.356 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are for 
application.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  

In the instant case, eligibility for VA benefits as a child 
of the veteran is outlined by statute and regulation.  Thus, 
the Board's review is limited to interpretation of the 
pertinent law and regulations.  Regardless, the appellant has 
received actual notice about the need to establish 
entitlement to benefits as a child of the veteran (including 
as a threshold matter that she must either be under age 18, 
or under age 23 if attending school; or be a helpless child, 
that is, became permanently incapable of self-support before 
attaining age 18).  See the January 2006 decision letter on 
appeal.  Any further notice of these threshold criteria would 
be redundant and pointless.  


Factual Background, Legal Criteria and Analysis

The record contains no birth certificate verifying the 
appellant's date of birth.  She testified during her hearing 
before the BVA that she was born on October [redacted], 1943.  

While the Board recognizes the appellant is the adult 
daughter of the deceased veteran, she is more than 60 years 
old and does not qualify as a child for purposes of receiving 
VA benefits.  

The law provides that the term "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

Under the governing statute and regulation outlined above 
(and as the appellant has been advised by the RO), to 
establish that she is a "child of the veteran" the appellant 
must satisfy criteria that include that she is under age 18, 
or under age 23 and attending school, or is a "helpless 
child" (shown before age 18 to be incapable of self-support).  

Here, the appellant is currently more than 60 years old, and 
the evidence does not suggest (nor is it alleged) that she is 
a "helpless child."  At the hearing before the BVA, it was 
indicated that she had an episode of polio in 1962, but 
"after that incident she was still able to walk and as you 
can see she is able to walk into the hearing room by 
herself."  Transcript at 5.  There is no provision in the 
applicable VA laws and regulations providing entitlement to 
benefits for children of veterans beyond the age of 23.  In a 
case such as this, where the law and not the evidence is 
dispositive, the claim must be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

The appellant is not entitled to VA benefits as a child of 
the veteran, and the appeal is denied.



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


